



COURT OF APPEAL FOR ONTARIO

CITATION: Foisey v. Green Estate, 2018 ONCA 514

DATE: 20180601

DOCKET: C64798

Watt, Huscroft and Trotter JJ.A.

BETWEEN

Darlene Mary Foisey,
    also known as Darline Mary Foisey, by her Litigation Guardian, The Public
    Guardian and Trustee

Respondent

and

Joyce Green, Estate Trustee for the Estate of
    William Joseph Green

Appellant

Brian N. Radnoff, for the appellant

Jordan Lester, for the respondent

Heard and released orally: May 30, 2018

On appeal from the
    order of Justice W. Danial Newton of the Superior Court of Justice, dated November
    29, 2017.

REASONS FOR DECISION

[1]

In our view, the order under appeal is interlocutory and this court
    lacks jurisdiction to entertain the proposed appeal.

[2]

In reaching this conclusion we have in mind what was said by a panel of
    this court in
Durbin v. Brant
, 2017 ONCA 463, at paras. 4-6.

[3]

The appeal to this court is quashed without prejudice to the appellants
    right to seek leave to appeal the order to the Divisional Court. Costs of $3500
    inclusive of disbursements and all applicable taxes payable to the respondent.

David
    Watt J.A.
Grant Huscroft J.A.
G.T. Trotter J.A.


